Citation Nr: 0709306	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  00-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a chronic 
acquired psychiatric disorder.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The RO granted the veteran a permanent and total disability 
rating for pension purposes in March 2004.  Accordingly, this 
issue is no longer on appeal.  

The claim for service connection for a back condition and the 
reopened claim for service connection for a chronic acquired 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a neuropsychiatric 
condition in February 1992, and the veteran did not appeal 
that decision.  

2.  Since February 1992, evidence which is so significant 
that it must be considered in order to fairly evaluate the 
merits of the claim for service connection for a 
neuropsychiatric condition has been received.  


CONCLUSIONS OF LAW

1.  The February 1992 RO decision denying service connection 
for neuropsychiatric condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  As new and material evidence has been received, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the claim for service connection for a chronic 
acquired psychiatric disorder, the former provisions of 
38 C.F.R. § 3.156 (2001) apply because the current claim was 
filed before the August 29, 2001 effective date of new 
38 C.F.R. § 3.156 (2006).  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  

The RO denied service connection for a neuropsychiatric 
condition in February 1992, finding that the veteran does not 
have a mental disorder but instead merely has anxiety 
features.  At the time of the February 1992 decision, very 
shortly after the second period of service, there had been 
reported to have been symptoms in service.  This was in June 
1991 when the diagnosis was adjustment disorder with anxiety 
and depression.  By September 1991, this was listed as a 
provisional diagnosis, and the VA examiner in November 1991 
rendered a diagnosis of no gross psychiatric disorder.  The 
September 1992 decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

As such, new and material evidence must be received to reopen 
a claim.  38 U.S.C.A. § 5108.

The evidence received since the February 1992 rating decision 
includes diagnoses of depressive disorders, with the most 
recent one being an April 2006 diagnosis of recurrent major 
depression.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
because, previously, there had not been a competent medical 
diagnosis of a chronic acquired psychiatric disorder.  
Accordingly, the claim must be reopened.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  As the claim for service connection 
for a chronic acquired psychiatric disorder has been 
reopened, any violations of notice required by Kent are 
harmless.  


ORDER

The claim for service connection for a chronic acquired 
psychiatric disorder is reopened based on new and material 
evidence.  To this extent only, the appeal is granted.  


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the claim for service connection for a 
chronic acquired psychiatric disorder, whereas the RO did 
not.  The Board notes that there is no competent medical 
evidence of record indicating whether the veteran's current 
psychiatric disorder is related to service, and that he 
started complaining of in-service symptoms within a few days 
after service and currently has a diagnosis of a depressive 
disorder.  Furthermore, depression was noted in June 1991, 
just a few days post-service.  In light of the evidence, the 
Board desires a VA psychiatric examination which contains an 
opinion as to whether the veteran's current recurrent major 
depression is related to service.  Additionally, the 
veteran's April 2006 VA examination report was not considered 
by the RO in conjunction with this claim, and it must be 
prior to any Board decision on it.  

In reference to the back disability claim, the veteran 
reported that he had had recurrent back pain on service 
discharge examination in April 1991.  He currently has lumbar 
spondylosis as shown by a December 1998 VA examination 
report.  Under 38 C.F.R. § 3.159 (2006), a VA orthopedic 
examination should be conducted to render an opinion as to 
whether the veteran's current low back disability is related 
to service.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  The Board notes that 
this case was remanded to the RO in August 2001, but that at 
that time, the current version of 38 C.F.R. § 3.159, which 
concerns when examinations are required, was not in effect 
then.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the veteran for a 
psychiatric examination.  The examiner 
should review the claims folder, which 
should be made available to the 
examiner.  For each psychiatric 
diagnosis listed in the examination 
report, the examiner should give an 
opinion as to whether the diagnosis is 
at least as likely as not (a probability 
of at least 50 percent) related to 
service.  

2.  Schedule the veteran for an 
examination of the back.  The examiner 
should review the claims folder, which 
should be made available to the 
examiner.  For each diagnosis involving 
the back listed in the examination 
report, the examiner should give an 
opinion as to whether it is at least as 
likely as not (a probability of at least 
50 percent) that the diagnosed back 
disability is related to service.  

3.  Consider the reopened claim for 
service connection for a chronic 
acquired psychiatric disorder, including 
consideration of the April 2006 
examination report that was issued after 
the last supplemental statement of the 
case.  Also again consider the veteran's 
claim for service connection for a back 
condition in light of all the evidence 
of record.

4.  Thereafter, if any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


